If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 19, 2019
                Plaintiff-Appellee,

v                                                                  No. 335275
                                                                   Gladwin Circuit Court
CHRISTOPHER SCOTT WOODWORTH,                                       LC No. 16-008375-FH

                Defendant-Appellant.


Before: M. J. KELLY, P.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

       Defendant, Christopher Woodworth, pleaded no contest to assault with intent to do great
bodily harm less than murder, MCL 750.84. The trial court departed from the sentencing
guidelines range of 10 to 23 months, sentencing Woodworth to a prison term of four to 10 years.
Woodworth filed a delayed application for leave to appeal, which this Court denied;1 however,
the Michigan Supreme Court subsequently remanded the case to this Court “for consideration, as
on leave granted, of whether the defendant’s sentence is reasonable under the standard set forth
in [People v Steanhouse, 500 Mich 453; 902 NW2d 327 (2017)].”2 Because the trial court failed
to provide an adequate explanation for the extent of the particular departure, we vacate
Woodworth’s sentence and remand for resentencing.

                                       I. BASIC FACTS

        On December 24, 2015, Woodworth and his domestic partner, Victoria Williams, put
their three children to bed before they “started drinking and became very intoxicated.” Over the
course of the evening, Woodworth ripped out a handful of Williams’s hair, threw a juice box in


1
 People v Woodworth, unpublished order of the Court of Appeals, entered November 22, 2016
(Docket No. 335275).
2
    People v Woodworth, 501 Mich 980 (2018).



                                               -1-
her face, knocked her to the floor, and slammed her head against the concrete floor. As a result
of the assault, Williams suffered skull fractures.

        In exchange for Woodworth’s no-contest plea, the prosecutor dismissed a charge of
felonious assault, MCL 750.82, and a third-offense habitual offender notice. At sentencing, the
trial court explained its reasoning for departing upward from the recommended guidelines range:

               Court has reviewed through [sic] the presentence investigation report. It
       does provide for sentencing guidelines of ten to 23 months. This is not the first
       violence charge in Mr. Woodworth’s past. In order to punish you for what you
       have done, to attempts [sic] to rehabilitate you, to deter others from committing
       similar acts, the protection of the community, it’d be the sentence of this Court
       that you be sentencing to the Michigan Department of Corrections for a period of
       four years, to ten years, with credit for 111 days served.

                                        II. SENTENCING

                                 A. STANDARD OF REVIEW

        Woodworth argues that his departure sentence is not reasonable. “A sentence that departs
from the applicable guidelines range will be reviewed by an appellate court for reasonableness.”
People v Lockridge, 498 Mich 358, 392; 870 NW2d 502 (2015). “[T]he standard of review to be
applied by appellate courts reviewing a sentence for reasonableness on appeal is abuse of
discretion.” Steanhouse, 500 Mich at 471.

                                         B. ANALYSIS

       When reviewing a departure sentence for reasonableness, this Court utilizes the principle
of proportionality set forth in People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990).
Steanhouse, 500 Mich at 471. “[T]he principle of proportionality . . . requires sentences imposed
by the trial court to be proportionate to the seriousness of the circumstances surrounding the
offense and the offender.” Milbourn, 435 Mich at 636. “[T]he key test is whether the sentence
is proportionate to the seriousness of the matter, not whether it departs from or adheres to the
guidelines’ recommended range.” Id. at 661. Factors that may be considered under the principle
of proportionality standard include, but are not limited to:

       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expressions of remorse, and the defendant’s
       potential for rehabilitation. [People v Lawhorn, 320 Mich App 194, 207; 907
       NW2d 832 (2017) (quotation marks and citation omitted).]

       An appellate court must evaluate whether reasons exist to depart from the sentencing
guidelines and whether the extent of the departure can satisfy the principle of proportionality.
See Milbourn, 435 Mich at 660 (recognizing that “[e]ven where some departure appears to be
appropriate, the extent of the departure (rather than the fact of the departure itself) may embody a

                                                -2-
violation of the principle of proportionality”). Therefore, even in cases in which reasons exist to
exceed the recommended sentencing range, the sentencing court must provide “an explanation of
why the sentence imposed is more proportionate to the offense and the offender than a different
sentence would have been . . . .” People v Dixon-Bey, 321 Mich App 490, 525; 909 NW2d 458
(2017) (quotation marks and citation omitted).

        In this case, the trial court noted only that the offense was not Woodworth’s “first
violence charge,” and then generally stated the goals of rehabilitation, deterrence, and protection
of the community. It is unclear, under these circumstances, why the trial court imposed this
particular sentence. “A sentence cannot be upheld when the connection between the reasons
given for departure and the extent of the departure is unclear.” People v Smith, 482 Mich 292,
304; 754 NW2d 285 (2008); see also People v Steanhouse (On Remand), 322 Mich App 233,
242-243; 911 NW2d 253 (2017). This Court is limited to reviewing the trial court’s decision and
must “avoid supplementing or otherwise justifying the trial court’s otherwise insufficient
reasoning with reasoning of its own.” Dixon-Bey, 321 Mich App at 531 n 11; see also Smith,
482 Mich at 304. Accordingly, on this record we cannot uphold the sentence imposed.

        We vacate Woodworth’s sentence and remand to the trial court for resentencing. We do
not retain jurisdiction.

                                                            /s/ Michael J. Kelly
                                                            /s/ Deborah A. Servitto
                                                            /s/ Mark T. Boonstra




                                                -3-